292 S.W.3d 593 (2009)
STATE of Missouri, Respondent,
v.
Shannon L. WALZ, Appellant.
No. WD 69662.
Missouri Court of Appeals, Western District.
September 22, 2009.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang, and John M. Reeves, Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., JAMES M. SMART, JR., LISA WHITE HARDWICK, JJ.

Order
PER CURIAM:
Shannon Walz appeals his conviction for second-degree statutory rape, section 566.034 RSMo, for which he was sentenced *594 to ten years' imprisonment. Judgment affirmed pursuant to Rule 30.25(b).